DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Claims
This action is in response to the applicant’s filing on April 30, 2021.  Claims 1 – 20 are pending and examined below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 – 5, 7 – 13, 15 – 16, and 18 - 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2010/0076631 A1 to MIAN (herein after "Mian").
As to Claim 1,
Mian’s robotic maintenance vehicle for rail related tasks discloses a robotic system (see at least Fig. 1 and ¶0030 - ¶0031.  

    PNG
    media_image1.png
    706
    989
    media_image1.png
    Greyscale

In particular, see Fig. 1, robotic vehicle 30) comprising: 
a controller (see at least Fig. 3 and ¶0042, 

    PNG
    media_image2.png
    646
    635
    media_image2.png
    Greyscale

Mian discloses a controller (processing component 36) comprising digital signal processor DSP 54) configured to 
obtain image data from one or more sensors (see at least ¶0035, imaging device 46 (omni-directional camera) captures image data), the controller also configured to 
determine a location and a pose of a vehicle component based on the image data (see at least ¶0037 - ¶0041.  In particular, see ¶0037 and ¶0041, positioning component 38 comprises GPS which works in combination with processing component 36 to utilize machine-vision to navigate environment) and to 
determine a model of an external environment of the robotic system based on the image data (see at least ¶0036, ¶0048, and ¶0089 - ¶0090, processing component 36 determines (calculates) peripheral surroundings of robotic vehicle 30 by utilizing models (including, but not limited to models (Jacobian models, linear equations, 3D space estimations, especially optimizations, etc.)), the controller configured to 
determine a mapping of a location of the robotic system in the model of the external environment (see at least ¶0036, 0048, ¶0078, and ¶0089 - ¶0090, Mian teaches wherein processing component 36 utilizes sensor data from sensors 48 to determine objects (components) related to rail vehicle 4 maintenance tasks, such as couplings, or components of bleeding brake systems, etc. to estimate mapping location of robotic vehicle 30 within rail yard 10 in relation to the objects (components) related to rail vehicle maintenance tasks), the controller also configured to 
determine tasks to be performed by components of the robotic system (see at least ¶0008, ¶0040, ¶0055, ¶0060, and ¶0096.  In particular, see ¶0008, ¶0040, and ¶0096, robotic vehicle 30 determines and receives tasks without operator intervention to perform on rail vehicles including, but not limited to, decoupling rail vehicles, bleeding brake system lines) to 
perform maintenance on the vehicle component (see at least ¶0040, ¶0055, ¶0060, ¶0078,  robotic vehicle 30 performs tasks on rail vehicles including, but not limited to, decoupling rail vehicles, bleeding brake system lines), 
wherein the controller also is configured to communicate control signals to the components of the robotic system to autonomously move the components to perform the tasks.  (See at least ¶0030, ¶0040, ¶0074 - ¶0085, and ¶0096, In particular, see ¶0030, ¶0040, and ¶0096, robotic vehicle 30 autonomously performs maintenance tasks on rail vehicles when necessary).
As to Claim 3,
Mian discloses the robotic system of claim 1, wherein at least one of the tasks includes 
at least one of the components of the robotic system actuating the vehicle component.  (See at least Figs. 5, 6C - 6D, ¶0044, and ¶0070, robotic vehicle 30 utilizes manipulator 140 actuates vehicle (rail vehicle 4) components, including, but not limited to links 104, such as link 104c, attachment points 106A - 106D; and release handle 128).
As to Claim 4,
Mian discloses the robotic system of claim 1, wherein the controller is configured to 
autonomously move one or more of the components of the robotic system based on the model of the external environment.  (See at least ¶0008, ¶0030, ¶0040, ¶0074 - ¶0085, and ¶0096, In particular, see ¶0030, ¶0040, and ¶0096, robotic vehicle 30 autonomously performs maintenance tasks on rail vehicles when necessary by autonomously moving  (rail vehicle 4) components, including, but not limited to links 104, such as link 104c, attachment points 106A - 106D; and release handle 128).
As to Claim 5,
Mian discloses the robotic system of claim 1, wherein the model of the external environment provides a location of objects relative to one or more of the vehicle component or the components of the robotic system.  (See at least ¶0037 - ¶0041,¶0084, ¶0091, and ¶0093.  In particular, see ¶0037, ¶0041, and ¶0084, Mian teaches wherein the model of the external environment provides a location of rail vehicle 4 objects (such as links, couplings, etc.) relative to one or more of the vehicle component).

As to Claim 7,
Mian’s robotic maintenance vehicle for rail related tasks discloses the robotic system of claim 1, wherein the tasks are determined based on one or more of the model of the external environment or the location and pose of the vehicle component.  (See at least ¶0037 - ¶0041,¶0084, ¶0091, and ¶0093.  In particular, see ¶0037, ¶0041, and ¶0084, Mian teaches wherein rail vehicle 4 related maintenance tasks are determined based on the location and pose of the vehicle (rail vehicle 4) component).
As to Claim 8,
Mian’s robotic maintenance vehicle for rail related tasks discloses the robotic system of claim 1, further comprising a propulsion system configured to move the robotic system based on the control signals.  (See at least ¶0030, ¶0040 - ¶0042, ¶0074 - ¶0085, and ¶0096, In particular, see ¶0030, ¶0034, ¶0040, ¶0042, and ¶0096, robotic vehicle 30 autonomously performs maintenance tasks on rail vehicle 4 based on control signals).
As to Claim 9,
Mian’s robotic maintenance vehicle for rail related tasks discloses the robotic system of claim 8, wherein the propulsion system is configured to 
move the robotic system from a first location to a second location, 
wherein the controller is configured to determine a new model of the external environment based on the movement of the robotic system from the first location to the second location.  (See at least Fig. 1, ¶0030, and ¶0032 - ¶0033, power component 34 propels robotic vehicle 30 via driving tracks 42 by rotation of wheels 44A-44C to autonomously perform continuous monitoring and unsupervised maintenance of components of rail vehicle 4) wherein the control signals of the propulsion system are based on one or more of the model of the external environment or the location and pose of the vehicle component via machine-vision and GPS working in correspondence to navigate the external environment from one location to a plurality of other locations.  See ¶0037 - ¶0038 and ¶0061.  In particular, see ¶0030, ¶0034, ¶0040, and ¶0042).
As to Claim 10,
Mian’s robotic maintenance vehicle for rail related tasks discloses the robotic system of claim 1, wherein the model of the external environment is determined for a designated volume around one or more of the robotic system or the vehicle component.  (See at least Fig. 1 and ¶0068, robotic vehicle 30 utilizes processing component 36 processing "3D volume fitting algorithms" to pinpoint various objects in the rail yard 10A, including, but not limited to, rail vehicle 4 components, including, but not limited to links 104, such as link 104c, attachment points 106A - 106D; and release handle 128).
As to Claim 11,
Mian’s robotic maintenance vehicle for rail related tasks discloses the robotic system of claim 1, wherein the model of the external environment is determined based on one or more of two-dimensional (2D) or three- dimensional (3D) image data from the one or more sensors.  (See at least ¶0048 and ¶0067 - ¶0068, robotic vehicle 30 utilizes 3D image data from one or more sensors to model the external environment).
As to Claim 12,
A method comprising: 
obtaining image data from one or more optical sensors  (see at least ¶0035, imaging device 46 (omni-directional camera) captures image data); 
determining a location and a pose of a vehicle component based on the image data (see at least ¶0037 - ¶0041.  In particular, see ¶0037 and ¶0041, positioning component 38 comprises GPS which works in combination with processing component 36 to utilize machine-vision to navigate environment); 
determining a model of an external environment of a robotic system based on the image data (see at least ¶0036, ¶0048, and ¶0089 - ¶0090, processing component 36 determines (calculates) peripheral surroundings of robotic vehicle 30 by utilizing models (including, but not limited to models (Jacobian models, linear equations, 3D space estimations, especially optimizations, etc.)); 
determining a mapping of a location of the robotic system in the model of the external environment (see at least ¶0036, 0048, ¶0078, and ¶0089 - ¶0090, Mian teaches wherein processing component 36 utilizes sensor data from sensors 48 to determine objects (components) related to rail vehicle 4 maintenance tasks, such as couplings, or components of bleeding brake systems, etc. to estimate mapping location of robotic vehicle 30 within rail yard 10 in relation to the objects (components) related to rail vehicle maintenance tasks); 
determining tasks to be performed by components of the robotic system (see ¶0008, ¶0040, ¶0055, ¶0060, and ¶0096.  In particular, see ¶0008, ¶0040, and ¶0096, robotic vehicle 30 determines and receives tasks without operator intervention to perform on rail vehicles including, but not limited to, decoupling rail vehicles, bleeding brake system lines) to perform maintenance on the vehicle component (see at least ¶0040, ¶0055, ¶0060, ¶0078,  robotic vehicle 30 performs tasks on rail vehicles including, but not limited to, decoupling rail vehicles, bleeding brake system lines); and 
communicating control signals to the components of the robotic system to autonomously move the components to perform the tasks.  (See at least ¶0030, ¶0040, ¶0074 - ¶0085, and ¶0096, In particular, see ¶0030, ¶0040, and ¶0096, robotic vehicle 30 autonomously performs maintenance tasks on rail vehicles when necessary).
As to Claim 13,
Mian discloses the method of claim 12, wherein at least one of the tasks includes at least one of the components of the robotic system actuating the vehicle component.  (See at least Figs. 5, 6C - 6D, ¶0044, and ¶0070, robotic vehicle 30 utilizes manipulator 140 actuates vehicle (rail vehicle 4) components, including, but not limited to links 104, such as link 104c, attachment points 106A - 106D; and release handle 128).
As to Claim 15,
Mian discloses the method of claim 12, further comprising autonomously moving one or more of the components of the robotic system based on the model of the external environment.  (See at least ¶0008, ¶0030, ¶0040, ¶0074 - ¶0085, and ¶0096, In particular, see ¶0030, ¶0040, and ¶0096, robotic vehicle 30 autonomously performs maintenance tasks on rail vehicles when necessary by autonomously moving  (rail vehicle 4) components, including, but not limited to links 104, such as link 104c, attachment points 106A - 106D; and release handle 128).
As to Claim 16,
Mian’s robotic maintenance vehicle for rail related tasks discloses the method of claim 12, wherein the model of the external environment provides a location of objects relative to one or more of the vehicle component or the components of the robotic system.  (See at least ¶0037 - ¶0041,¶0084, ¶0091, and ¶0093.  In particular, see ¶0037, ¶0041, and ¶0084, Mian teaches wherein the model of the external environment provides a location of rail vehicle 4 objects (such as links, couplings, etc.) relative to one or more of the vehicle component).
As to Claim 18,
Mian’s robotic maintenance vehicle for rail related tasks discloses the method of claim 12, wherein the tasks are determined based on one or more of the model of the external environment or the location and pose of the vehicle component.  (See at least ¶0037 - ¶0041,¶0084, ¶0091, and ¶0093.  In particular, see ¶0037, ¶0041, and ¶0084, Mian teaches wherein rail vehicle 4 related maintenance tasks are determined based on the location and pose of the vehicle (rail vehicle 4) component).
As to Claim 19,
Mian’s robotic maintenance vehicle for rail related tasks discloses the method of claim 12, wherein the model of the external environment is determined for a designated volume around one or more of the robotic system or the vehicle component.  (See at least Fig. 1 and ¶0068, robotic vehicle 30 utilizes processing component 36 processing "3D volume fitting algorithms" to pinpoint various objects in the rail yard 10A, including, but not limited to, rail vehicle 4 components, including, but not limited to links 104, such as link 104c, attachment points 106A - 106D; and release handle 128).
As to Claim 20,
Mian’s robotic maintenance vehicle for rail related tasks discloses a robotic system (see at least Fig. 1 and ¶0030 - ¶0031.  In particular, see Fig. 1, robotic vehicle 30) comprising: 
a controller configured (see at least Fig. 3 and ¶0042, Mian discloses a controller (processing component 38) comprising digital signal processor DSP 54) to obtain image data from one or more sensors (see at least ¶0035, imaging device 46 (omni-directional camera) captures image data), the controller also configured to 
determine a location and a pose of a vehicle component based on the image data (see at least ¶0037 - ¶0041.  In particular, see ¶0037 and ¶0041, positioning component 38 comprises GPS which works in combination with processing component 36 to utilize machine-vision to navigate environment) and to 
determine a model of an external environment of the robotic system based on the image data (see at least ¶0036, ¶0048, and ¶0089 - ¶0090, processing component 36 determines (calculates) peripheral surroundings of robotic vehicle 30 by utilizing models (including, but not limited to models (Jacobian models, linear equations, 3D space estimations, especially optimizations, etc.)), the controller configured to 
determine a mapping of a location of the robotic system in the model of the external environment (see at least ¶0036, 0048, ¶0078, and ¶0089 - ¶0090, Mian teaches wherein processing component 36 utilizes sensor data from sensors 48 to determine objects (components) related to rail vehicle 4 maintenance tasks, such as couplings, or components of bleeding brake systems, etc. to estimate mapping location of robotic vehicle 30 within rail yard 10 in relation to the objects (components) related to rail vehicle maintenance tasks), the controller also configured to 
determine tasks to be performed by components of the robotic system to perform maintenance on the vehicle component (see at least ¶0008, ¶0040, ¶0055, ¶0060, and ¶0096.  In particular, see ¶0008, ¶0040, and ¶0096, robotic vehicle 30 determines and receives tasks without operator intervention to perform on rail vehicles including, but not limited to, decoupling rail vehicles, bleeding brake system lines); and 
a propulsion system configured to move the robotic system based on the control signals (see at least Fig. 1, ¶0030, and ¶0032 - ¶0033, power component 34 propels robotic vehicle 30 via driving tracks 42 by rotation of wheels 44A-44C to autonomously perform continuous monitoring and unsupervised maintenance of components of rail vehicle 4), 
wherein the control signals of the propulsion system are based on one or more of the model of the external environment or the location and pose of the vehicle component (see at least ¶0037 - ¶0038 and ¶0061. Mian discloses wherein the control signals of the propulsion system are based on one or more of the model of the external environment or the location and pose of the vehicle component via machine-vision and GPS working in correspondence to navigate the external environment), 
wherein the controller also is configured to communicate control signals to the components of the robotic system to autonomously move the components to perform the tasks.  (See at least ¶0030, ¶0040, ¶0074 - ¶0085, and ¶0096, In particular, see ¶0030, ¶0040, and ¶0096, robotic vehicle 30 autonomously performs maintenance tasks on rail vehicles when necessary).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6, 14, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2010/0076631 A1 to MIAN (herein after "Mian") as to claims 1 and 12 respectively above, in view of U.S. Patent Application Publication No. US 2013/0311153 A1 to MOUGHLER et al. (herein after "Moughler").
As to Claim 2,
Mian’s robotic maintenance vehicle for rail related tasks discloses the robotic system of claim 1.
However, Mian does not teach or suggest wherein the model of the external environment of the robotic system provides 
one or more of locations of objects external to the robotic system relative to the robotic system, grades off a surface on which the robotic system is traveling, or obstructions in the moving path of the robotic system relative to the location of the robotic system in the model of the external environment.
Moughler’s work presents a method for sorting among a plurality of potential route plans for operating an autonomous ground based machine includes a step of creating a virtual model of a terrain of a work site; developing a virtual movement profile corresponding to an actual autonomous movement profile of the autonomous machine; wherein during the moving step, a virtual machine footprint is compared to an at least one measurable lane constraint; and wherein the proposed route plan is then designated as either viable or unacceptable based on the comparison.
Moughler further teaches wherein the model of the external environment of the robotic system provides 
one or more of locations of objects external to the robotic system relative to the robotic system, grades off a surface on which the robotic system is traveling, or obstructions in the moving path of the robotic system relative to the location of the robotic system in the model of the external environment.  (See Fig. 2, ¶0018, ¶0024 - ¶0025, and ¶0047, Moughler discloses a model of external environment of the robot system (virtual terrain model 74 of work site’s terrain) and teaches by precept and example wherein autonomous earth moving equipment utilizes positioning unit 34 (comprising GPS) and navigation unit 36 traversing a work site terrain respective to the terrain model 74, while grading off a surface on which the robotic system (autonomous earth moving equipment) travels.  The robot system (virtual terrain model 74 of work site’s terrain) detects and avoids obstacles in the work site terrain.  See ¶0021).
Mian is analogous art to the claimed invention as it relates to a robotic system in that is provides an autonomous robotic maintenance system for rail related vehicles. Moughler is analogous art to the claimed invention as it relates to a robotic system in that it provides the grading of a surface on which the robotic system travels through modeled terrain.  (See ¶0024 - ¶0025, and ¶0047 of Moughler).  (See MPEP § 2141.01(a) )
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Mian’s robotic maintenance vehicle for rail related tasks with grading off a surface on which the robotic system is traveling, as taught by Moughler, to provide autonomous vehicle modeling (simulation) for route planning through modeled terrain where grading of a surface on which the robotic system travels, thereby enabling benefits, including but not limited to:  collision avoidance and mitigation travel control strategies.
As to Claim 6,
Mian’s robotic maintenance vehicle for rail related tasks discloses the robotic system of claim 1.
However, Mian does not teach or suggest wherein the model of the external environment is a grid-based representation of the external environment based on the image data.
Conversely, Mian teaches wherein the model of the external environment is a grid-based representation of the external environment based on the image data.  (See Figs. 2 - 7 and ¶0024, Moughler teaches the use of image capture in combination with topographic maps (grid-based map) wherein virtual environment 70 to model virtual terrain model 74).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Mian’s robotic maintenance vehicle for rail related tasks with grid-based representations or terrain based on image data, as taught by Moughler, to provide autonomous vehicle modeling (simulation) for route planning through modeled terrain, thereby enabling benefits, including but not limited to:  collision avoidance and mitigation travel control strategies.
As to Claim 14,
Mian’s robotic maintenance vehicle for rail related tasks discloses the method of claim 12.
However, Mian does not teach or suggest wherein the model of the external environment of the robotic system provides 
one or more of locations of objects external to the robotic system relative to the robotic system, grades off a surface on which the robotic system is traveling, or obstructions in the moving path of the robotic system relative to the location of the robotic system in the model of the external environment.
Moughler, on the other hand, teaches wherein the model of the external environment of the robotic system provides 
one or more of locations of objects external to the robotic system relative to the robotic system, grades off a surface on which the robotic system is traveling, or obstructions in the moving path of the robotic system relative to the location of the robotic system in the model of the external environment.  (See Fig. 2, ¶0018, ¶0024 - ¶0025, and ¶0047, Moughler discloses a model of external environment of the robot system (virtual terrain model 74 of work site’s terrain) and teaches by precept and example wherein autonomous earth moving equipment utilizes positioning unit 34 (comprising GPS) and navigation unit 36 traversing a work site terrain respective to the terrain model 74, while grading off a surface on which the robotic system (autonomous earth moving equipment) travels.  The robot system (virtual terrain model 74 of work site’s terrain) detects and avoids obstacles in the work site terrain.  See ¶0021).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Mian’s robotic maintenance vehicle for rail related tasks with grading off a surface on which the robotic system is traveling, as taught by Moughler, to provide autonomous vehicle modeling (simulation) for route planning through modeled terrain where grading of a surface on which the robotic system travels, thereby enabling benefits, including but not limited to:  collision avoidance and mitigation travel control strategies.
As to Claim 17,
Mian’s robotic maintenance vehicle for rail related tasks discloses the method of claim 12.
However, Mian does not teach or suggest wherein the model of the external environment is a grid-based representation of the external environment based on the image data.
On the contrary, Mian teaches wherein the model of the external environment is a grid-based representation of the external environment based on the image data.  (See Figs. 2 - 7 and ¶0024, Moughler teaches the use of image capture in combination with topographic maps (grid-based map) wherein virtual environment 70 to model virtual terrain model 74).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Mian’s robotic maintenance vehicle for rail related tasks with grid-based representations or terrain based on image data, as taught by Moughler, to provide autonomous vehicle modeling (simulation) for route planning through modeled terrain, thereby enabling benefits, including but not limited to:  collision avoidance and mitigation travel control strategies.

Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661